                Case 1:18-cv-05908-GBD-OTW Document 57 Filed 08/27/20 Page 1 of 1



                                            SEKENDIZ LAW FIRM P.C.
                                                 Attorneys at Law
                                                 45 Broadway 1420
                                             New York, New York 10006
                                                   (212) 380-8087


                                                                            August 27, 2020

             Ona T. Wang, United States Magistrate Judge
             U.S. District Court
             500 Pearl Street                                                MEMO ENDORSED
             New York, NY 10007
             (212) 805-0260

                     Case Name:   Dunbar v. Gould 928-930 Second Avenue Owner LLC et al
                     Case Number: 1:18-cv-05908-GBD-OTW


                     Hon. Magistrate Judge Wang,

                      I represent the Plaintiff concerning the above referenced action and I am submitting
             this letter motion to seek an adjournment of the telephone conference set for 10/22/2020 at
             11:00 AM to another date, which Your Honor deems proper. The reason for the
             adjournment is that I already have a scheduled in person Conference on the same date and
             time concerning Williams v. Hale & Hearty Soups L.L.C. et al Case Number: 1:20-cv-
             04790 (SDNY) case. Defendants do not object to Plaintiff’s request and parties are
             available for October 26, 27, 28th to attend the telephonic conference.

                     This is Plaintiff’s first application to adjourn the telephonic conference.

                     I thank Your Honor for Your time and consideration.



             Dated: New York, New York
                    August 27, 2020


The Oct. 22, 2020 status conference is hereby adjourned to           Respectfully Submitted,
November 4, 2020 at 11:00 am. Dial in: (866) 390-1828, access
code 1582687. Parties are directed to submit the joint status letter ____/Ismail S. Sekendiz/_____
on October 28, 2020. The Clerk of Court is directed to close ECF Ismail S. Sekendiz (IS-0509)
56. SO ORDERED.


__________
Ona T. Wang Aug. 27, 2020
U.S.M.J.
